Citation Nr: 0114006	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  98-08 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1969.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service connection is in effect for post traumatic stress 
disorder (PTSD), rated as 70 percent disabling.

3.  The veteran has a tenth grade education and has 
employment experience as a machine operator, driller, blaster 
and logger.  He was last employed in February 1995.  

4.  The record contains an opinion from a private 
psychologist indicating that the veteran's service-connected 
PTSD precludes him from sustaining substantially gainful 
employment.


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, the criteria for 
a total rating based on individual unemployability due to 
service-connected disability are met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts pertaining to 
this claim have been properly and sufficiently developed.  In 
this regard, the Board recognizes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, the Board finds that, in view 
of the favorable decision that follows, a remand of this 
issue is not required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

In an August 1997 rating decision, the RO granted service 
connection for PTSD, evaluated as 70 percent disabling.  The 
award was based, in part, on a report of psychological 
testing dated in July 1996 and a VA examination conducted in 
May 1997.  

The July 1996 psychological report noted that the veteran had 
been diagnosed with PTSD subsequent to his military service 
and that PTSD severely limited his ability to function 
adequately in a work setting.  The report indicated that the 
veteran attended school through the tenth grade and that all 
of his work experiences had been of the physical labor sort.  
It was noted that he had not worked since February 1995 due 
to severe pain in his left shoulder.  Following psychological 
testing, the diagnosis was chronic PTSD. 

On VA psychiatric examination in May 1997, it was noted that 
the veteran dropped out of school in the tenth grade because 
he wanted to work in the woods or on the railroad.  Following 
service, he worked for 12 years in the mines in Upper 
Michigan.  Following his working in the mines, he then worked 
as a logger in the woods.  He kept this job up through 
February 1995 when he was laid off due to residual problems 
from a work-related injury that occurred in 1986.  His 
subjective complaints included:  recurrent nightmares; 
intrusive thoughts; flashbacks; panic attacks; decreased 
socializing; depression; increased arousal; difficulty 
falling and staying asleep; irritability; outbursts of anger; 
and hypervigilance.  Objective findings noted that his facial 
expressions were sad and scared at times.  His voice was 
shaky at times due to increased levels of anxiety.  There was 
no evidence of psychosis, but he did acknowledge audio 
hallucinations during dissociative flashbacks where he heard 
mosquitoes.  Attention and concentration were fair to poor, 
and memory deficits were reported in immediate memory.  He 
denied any suicidal ideation, acknowledged thoughts of death.  
He acknowledged thoughts of hurting people, but denied any 
specific plans to hurt any particular individual.  He 
described his mood as uncomfortable, depressed, and scared, 
and his mood appeared fearful, depressed, tearful, and 
anxious.  He said that it was very difficult to get up and go 
outside of his house sometimes.  He also exhibited some signs 
of paranoia and hypervigilance.  The diagnosis was PTSD.  It 
was noted that the veteran's occupational problems were due 
to his having to isolate from others to manage his anger.  A 
global assessment of functioning (GAF) score of 45 was 
assigned.  

A psychiatric/psychological report from the Michigan 
Disability Determination Service dated in January 1998 
reflected a diagnosis of PTSD.  A GAF score of 50 was noted.  
His prognosis was poor.  

A report of private psychological evaluation in March 1998 
noted that after returning from his military service the 
veteran worked in the mines as a machine operator, driller 
and blaster.  He was laid off in 1980 and began to work in 
the logging field until February 1995.  When asked how he was 
able to manage to stay on the job during this time, he 
indicated that basically he stayed in the woods by himself.  
In 1986, he was injured when his left shoulder required 
surgery after a limb fell on him.  He returned to work 
shortly after that but continued to have problems with his 
PTSD symptomatology and physical problems.  The examiner 
opined that the veteran did not have transferable skills due 
to the limited vocational exposure and type of industry he 
worked in.  The veteran reported having difficulty with 
intimacy issues, difficulty falling asleep, intrusive and 
vivid nightmares and anxiety attacks.  He also reported 
having severe problems with concentration.  He had an 
exaggerated startle response and was hypervigilant.  He had 
lost interest in many life activities and basically alienated 
himself from others.  The examiner opined that the veteran 
was not a viable rehabilitation candidate and that he was not 
able to sustain substantial, gainful work activity or 
exertional level based on his severe symptomatology related 
to his Vietnam experience.  

Records from the Social Security Administration show 
entitlement to disability benefits beginning in February 
1995.  The principle disabilities upon which entitlement was 
granted were anxiety related disorders and ischemic heart 
disease.  

In January 1999, the veteran testified that he was receiving 
Social Security, in part, due to PTSD and that he last worked 
in February 1995 as a chain saw operator for a logging 
company.  He stated that he got injured on the job and that 
his Social Security benefits were for both PTSD and the 
logging accident.  He indicated that PTSD stopped him from 
working at all because of his inability to associate with 
people and anxiety attacks.  He related having problems with 
memory and concentration.  See January 1999 hearing 
transcript.  

VA psychiatric evaluation in May 1999 resulted in a diagnosis 
of PTSD, chronic, associated with depression.  The GAF score 
was 50.  

VA progress notes dated in 1999 and 2000 show that the 
veteran continued to be seen for outpatient group therapy.  

At a March 2001 Travel Board hearing, the veteran essentially 
reiterated his assertions.  See March 2001 hearing 
transcript.  


Analysis

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration of a total evaluation based on unemployability 
requires that, if there is only one service-connected 
disability, it must be rated at 60 percent or more.  If there 
are two or more disabilities, at least one must be rated at 
40 percent or more with the additional service connected 
disabilities to result in a combined evaluation of 70 percent 
or more.  It is further provided that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. § 
4.16(a).  In the instant case, the Board notes that the 
veteran's PTSD, his only compensable disability, is rated as 
70 percent disabling.  As such, the threshold requirement for 
application of 38 C.F.R. § 4.16 are met.

Thus, the pivotal issue in this case is whether the veteran's 
service-connected PTSD precludes him from engaging in 
substantially gainful employment (i.e., work that is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For the 
veteran to prevail in his claim for a total compensation 
rating based on individual unemployability, the record must 
reflect circumstances, apart from non-service-connected 
conditions, which place him in a different position than 
other veterans having a sole service-connected disability 
rated at 70 percent disabling.  The sole fact that a claimant 
is unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment.  
The ultimate question is whether the veteran, in light of his 
service-connected disorder, is capable of performing the 
physical and mental acts required by employment, not whether 
he or she can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

The record establishes that the veteran has a tenth grade 
education.  Although he has experience as a machine operator, 
driller, blaster and logger, the examiner who conducted the 
March 1998 psychological evaluation opined that the veteran 
did not have transferable skills due to the limited 
vocational exposure and the type of industry that he worked 
in.  In addition, the examiner opined that the veteran was 
unable to sustain gainful employment due to severe PTSD 
symptomatology.  While the record is questionable as to 
whether the veteran's inability to work is attributable to 
his service-connected PTSD or a nonservice-connected work 
related injury, the Board finds that there is sufficient 
evidence to support the claim.  In so doing, the Board has 
resolved all reasonable doubt in the veteran's favor.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Accordingly, a total compensation 
rating based on individual unemployability is warranted.



ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
granted, subject to the applicable laws and regulations 
concerning the payment of monetary benefits.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

